Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 1 of 14



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


  ELIZABETH BORISKIN,
  individually and on behalf of all
  others similarly situated,                                      CLASS ACTION

            Plaintiff,                                            JURY TRIAL DEMANDED

  v.

  FIORELLA INSURANCE AGENCY INC.,

        Defendant.
  ______________________________________/

                                      CLASS ACTION COMPLAINT

            Plaintiff Elizabeth Boriskin brings this class action against Defendant Fiorella Insurance

  Agency Inc., and alleges as follows upon personal knowledge as to herself and her own acts and

  experiences, and, as to all other matters, upon information and belief, including investigation

  conducted by her attorneys.

                                        NATURE OF THE ACTION

            1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

  § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willful violations of the TCPA.

            2.      Defendant markets itself as “one of the fastest growing [insurance] agencies in the

  entire country.”1

            3.      Defendant advertises that “[w]ith over 30 years of experience, [it has] helped tens of

  thousands of people get the right coverage to meet their needs.”2

            4.      Defendant actively seeks to enroll people in the Affordable Care Act (“ACA”) and has


  1
      https://fiorellainsurance.com/about
  2
      https://fiorellainsurance.com/

                                                      1
Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 2 of 14



  made the news in the past for its alleged ACA member acquisition marketing strategies.3,4,5.

          5.      Defendant engages in unsolicited telemarketing directed towards prospective customers

  with no regard for consumers’ privacy rights.

          6.      Defendant’s telemarketing consists of sending text messages to consumers

  soliciting them to purchase Defendant’s goods and services.

          7.      Defendant caused thousands of unsolicited text messages to be sent to the cellular

  telephones of Plaintiff and Class Members, causing them injuries, including invasion of their privacy,

  aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

          8.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

  Plaintiff also seeks statutory damages on behalf of herself and Class Members, as defined below, and

  any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                      JURISDICTION AND VENUE

          9.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

  which will result in at least one Class member belonging to a different state than Defendant. Plaintiff

  seeks up to $1,500.00 in damages for each call in violation of the TCPA, which, when aggregated among

  a proposed class numbering in the tens of thousands, or more, exceeds the $5,000,000.00 threshold for

  federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

          10.     Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant is deemed to reside in any judicial district



  3
    https://www.tampabay.com/news/health/florida-insurance-agency-recruits-nonprofits-to-sell-
  obamacare-insurance/2157333
  4
    https://www.npr.org/sections/health-shots/2013/11/02/242597387/adding-to-insurance-confusion-
  outside-groups-try-to-cash-in
  5
    http://news.wfsu.org/post/groups-unaffiliated-obamacare-try-cash

                                                       2
Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 3 of 14



  in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

  its services within this district thereby establishing sufficient contacts to subject it to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on

  information and belief, Defendant has sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, such that some of Defendant’s acts have occurred within this

  district, subjecting Defendant to jurisdiction here.

                                                  PARTIES

          11.     Plaintiff is a natural person who, at all times relevant to this action, was a resident of

  Palm Beach County, Florida.

          12.     Defendant is a Florida corporation with its principal address at 2300 SE Monterey Road,

  Suite 200, Stuart, FL 34996. Defendant directs, markets, and provides business activities throughout

  the State of Florida.

                                                 THE TCPA

          13.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

  227(b)(1)(A).

          14.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

  that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

  sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

          15.     The TCPA exists to prevent communications like the ones described within this

  Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

          16.     In an action under the TCPA, a plaintiff must show only that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded



                                                         3
Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 4 of 14



  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

         17.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used.

         18.     In 2012, the FCC issued an order further restricting automated telemarketing calls,

  requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of Rules

  & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb.

  15, 2012) (emphasis supplied).

         19.     To obtain express written consent for telemarketing calls, a defendant must establish

  that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

  disclosure’ of the consequences of providing the requested consent….and [the plaintiff] having received

  this information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

  designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

  1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

         20.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

  initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

  investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

  communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

  communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).



                                                       4
Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 5 of 14



            21.   “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

  good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

  Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

            22.   “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

  transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

  820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)); In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

  WL 21517853, at *49).

            23.   The FCC has explained that calls motivated in part by the intent to sell property, goods,

  or services are considered telemarketing under the TCPA.           See In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

  This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

  services during the call or in the future. Id.

            24.   In other words, offers “that are part of an overall marketing campaign to sell

  property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

  (2003).

            25.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

  obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

  the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

  “for non-telemarketing and non-advertising calls”).

            26.   Further, the FCC has issued rulings and clarified that consumers are entitled to the same

  consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.



                                                     5
Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 6 of 14



  Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that a text

  message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

          27.      With respect to standing, as recently held by the United States Court of Appeals for the

  Ninth Circuit:

                   Unsolicited telemarketing phone calls or text messages, by their nature,
                   invade the privacy and disturb the solitude of their recipients. A plaintiff
                   alleging a violation under the TCPA “need not allege any additional
                   harm beyond the one Congress has identified.”

  Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037 (9th Cir. 2017) (quoting Spokeo, Inc. v.

  Robins, 136 S. Ct. 1540 (2016)).

          28.      Similarly, the United States Court of Appeals for the Second Circuit recently held that

  the receipt of a telemarketing or unsolicited call “demonstrates more than a bare violation and satisfies

  the concrete-injury requirement for standing.” Leyse v. Lifetime Entm't Servs., LLC, Nos. 16-1133-

  cv, 16-1425-cv, 2017 U.S. App. LEXIS 2607 (2d Cir. Feb. 15, 2017) (citing In re Methyl Tertiary

  Butyl Ether (MTBE) Prods. Liab. Litig., 725 F.3d 65, 105 (2d Cir. 2013) ("The injury-in-fact necessary

  for standing need not be large; an identifiable trifle will suffice."); Golan v. Veritas Entm't, LLC, 788

  F.3d 814, 819-21 (8th Cir. 2015) (holding that receipt of two brief unsolicited robocalls as voicemail

  messages was sufficient to establish standing under TCPA); Palm Beach Golf Ctr.-Boca, Inc. v. John

  G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1252 (11th Cir. 2015) (holding that injury under similar TCPA

  provision may be shown by one-minute occupation of fax machine)).

                                                    FACTS

          29.      On or about October 29, 2018, Defendant caused the following automated text message

  to be transmitted to Plaintiff’s cellular telephone number ending in 1992 (“1992 Number”):




                                                        6
Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 7 of 14




          30.      Defendant’s text message constitutes telemarketing/advertising because it promotes

  Defendant’s business, goods and/or services.

          31.      Specifically, Defendant seeks to sell Plaintiff health insurance.

          32.      Defendant makes money by enrolling consumers into the ACA or selling them

  insurance and receiving a portion of the plan cost or premium.

          33.      The text message includes the number 772-223-3384 (the “Number”) which upon

  information and belief is owned and/or operated by Defendant.

          34.      When called, the Number leads to an automated message system which states:

                   Thank you for calling to get your quote for health insurance. You’ve
                   reach Fiorella Insurance, an independent agency representing many of
                   the top plans in health insurance. Our Office is currently closed, but if
                   you please leave your name and a phone number, we will return your
                   call. Thank you and have a great day.

          35.      Plaintiff received the subject text message within this judicial district and, therefore,

  Defendant’s violation of the TCPA occurred within this district.

          36.      Upon information and belief, Defendant caused similar text messages to be sent to

  individuals residing within this judicial district.

          37.      At no point in time did Plaintiff provide Defendant with her express consent to be

  contacted by text messages using an ATDS.

          38.      Plaintiff is the sole user of the 1992 Number.

          39.      The number used by Defendant (97418) is known as a “short code,” a standard 5-digit

                                                        7
Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 8 of 14



  code that enables Defendant to send SMS text messages en masse.

          40.     The number (97418) that transmitted the text message is operated by or on behalf of

  Defendant.

          41.     The impersonal and generic nature of Defendant’s text message, demonstrates that

  Defendant utilized an ATDS in transmitting the messages. See Jenkins v. LL Atlanta, LLC, No. 1:14-

  cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions,

  combined with the generic, impersonal nature of the text message advertisements and the use of a short

  code, support an inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice

  Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to infer

  text messages were sent using ATDS; use of a short code and volume of mass messaging alleged would

  be impractical without use of an ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D.

  Cal. 2010) (finding it "plausible" that defendants used an ATDS where messages were advertisements

  written in an impersonal manner and sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d

  1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013

  WL 2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be impracticable

  without use of an ATDS)).

          42.     To send the text messages, Defendant used a messaging platform that permitted

  Defendant to transmit thousands of automated text messages without any human intervention.

          43.     The platform utilized by Defendant has the current capacity or present ability to generate

  or store random or sequential numbers or to dial sequentially or randomly at the time the call is made,

  and to dial such numbers, en masse, in an automated fashion without human intervention.

          44.     Defendant’s unsolicited text message caused Plaintiff actual harm, including invasion

  of her privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s



                                                      8
Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 9 of 14



  text message also inconvenienced Plaintiff and caused disruption to her daily life. Plaintiff was at work

  when she received the text message and had to stop what she was doing to check her phone and read

  the message.

                                          CLASS ALLEGATIONS

                PROPOSED CLASS

          45.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

  herself and all others similarly situated.

          46.     Plaintiff brings this case on behalf of the below defined Class:

                       All persons within the United States who, within the four
                       years prior to the filing of this Complaint, were sent a text
                       message using the same type of equipment used to text
                       message Plaintiff, from Defendant or anyone on
                       Defendant’s behalf, to said person’s cellular telephone
                       number.

          47.     Defendant and its employees or agents are excluded from the Class. Plaintiff does not

  know the number of members in the Class but believes the Class members number in the several

  thousands, if not more.

             NUMEROSITY

          48.     Upon information and belief, Defendant has placed automated calls to cellular telephone

  numbers belonging to thousands of consumers throughout the United States without their prior express

  consent. The members of the Class, therefore, are believed to be so numerous that joinder of all

  members is impracticable.

          49.     The exact number and identities of the Class members are unknown at this time and can

  be ascertained only through discovery. Identification of the Class members is a matter capable of

  ministerial determination from Defendants’ call records.



                                                      9
Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 10 of 14



                COMMON QUESTIONS OF LAW AND FACT

          50.      There are numerous questions of law and fact common to the Class which predominate

  over any questions affecting only individual members of the Class. Among the questions of law and

  fact common to the Class are:

                       (1) Whether Defendant made non-emergency calls to Plaintiff and Class members’

                           cellular telephones using an ATDS;

                       (2) Whether Defendant can meet their burden of showing that they obtained prior

                           express written consent to make such calls;

                       (3) Whether Defendant’s conduct was knowing and willful;

                       (4) Whether Defendant is liable for damages, and the amount of such damages; and

                       (5) Whether Defendant should be enjoined from such conduct in the future.

          51.      The common questions in this case are capable of having common answers. If Plaintiff’s

  claim that Defendants routinely transmits text messages to telephone numbers assigned to cellular

  telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

  being efficiently adjudicated and administered in this case.

                TYPICALITY

          52.      Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

                PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          53.      Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.




                                                       10
Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 11 of 14



                  SUPERIORITY

            54.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

  lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

  and, even if every member of the Class could afford individual litigation, the court system would be

  unduly burdened by individual litigation of such cases.

            55.     The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                                 COUNT I
                                Violations of the TCPA, 47 U.S.C. § 227(b)
                                  (On Behalf of Plaintiff and the Class)

            56.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            57.     It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii).




                                                     11
Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 12 of 14



           58.   The TCPA defines an “automatic telephone dialing system” (hereinafter “ATDS”)

  as “equipment which has the capacity – (A) to store or produce telephone numbers to be called,

  using a random or sequential number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

           59.   Defendant – or third parties directed by Defendant – used equipment having the

  capacity to store telephone numbers, using a random or sequential generator, and to dial such

  numbers and/or to dial numbers from a list automatically, without human intervention, to make

  non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the

  Class.

           60.   These calls were made without regard to whether Defendant had first obtained

  express permission from the called party to make such calls. In fact, Defendant did not have prior

  express consent to call the cell phones of Plaintiff and the other members of the putative Class

  when its calls were made.

           61.   Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

  telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

  and the other members of the putative Class without their prior express consent.

           62.   As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls.

           WHEREFORE, Plaintiff Elizabeth Boriskin, on behalf of herself and the other members

  of the Class, prays for the following relief:

           a.    A declaration that Defendant’s practices described herein violate the Telephone

  Consumer Protection Act, 47 U.S.C. § 227;



                                                  12
Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 13 of 14



          b.      A declaration that Defendant’s violations of the Telephone Consumer Protection

  Act, 47 U.S.C. § 227, were willful and knowing;

          c.      An injunction prohibiting Defendant from using an automatic telephone dialing

  system to call and text message telephone numbers assigned to cellular telephones without the

  prior express consent of the called party;

          d.      An award of actual, statutory damages, and/or trebled statutory damages; and

          e.      Such further and other relief the Court deems reasonable and just.

                                             JURY DEMAND

           Plaintiff and Class Members hereby demand a trial by jury.

                              DOCUMENT PRESERVATION DEMAND

          Plaintiff demands that Defendant take affirmative steps to preserve all records, lists, electronic

  databases or other itemization of telephone numbers associated with Defendants and the communication

  or transmittal of the text messages as alleged herein.

  Date: November 1, 2018.

                                                                   Respectfully submitted,

                                                                   HIRALDO P.A.

                                                                   /s/ Manuel S. Hiraldo
                                                                   Manuel S. Hiraldo, Esq.
                                                                   Florida Bar No. 030380
                                                                   401 E. Las Olas Boulevard
                                                                   Suite 1400
                                                                   Ft. Lauderdale, Florida 33301
                                                                   Email: mhiraldo@hiraldolaw.com
                                                                   Telephone: 954.400.4713

                                                                   EISENBAND LAW, P.A.
                                                                   515 E. Las Olas Boulevard, Suite 120
                                                                   Ft. Lauderdale, Florida 33301
                                                                   Michael Eisenband
                                                                   Florida Bar No. 94235


                                                     13
Case 9:18-cv-81496-RLR Document 1 Entered on FLSD Docket 11/01/2018 Page 14 of 14



                                                 Email:
                                                 MEisenband@Eisenbandlaw.com
                                                 Telephone: 954.533.4092

                                                 Counsel for Plaintiff and the Class




                                       14
